DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-29 are under examination. 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the steps required for the pathway analysis engine to generate predicted tumor cell pathway activities, and the steps required to provide a prediction of tumor cell sensitivity to a pharmaceutically active anticancer compound. The instant claims recite that the claimed invention generates a tumor cell pathway in silico to provide a prediction of tumor cell sensitivity.  While the instant claims recite what the intended result of the method is, the instant claim recites no method steps on how to achieve the intended result.  Thus, the instant claims have a gap between the steps.  Dependent claims 2-29 are also rejected for depending from claim 1. 
Instant claim 1, step d) recites the term “enriched viable tumor cells”, however the definition of this term is unclear.  While the specification does disclose different methods of obtaining enriched cells (Specification, page 3, paragraph [0011]), the specification does not offer an explicit definition of the term.  Furthermore, a search of the art does not reveal any commonly accepted definition of the term.  Clarification via clearer claim language is required. Dependent claims 2-29 are also rejected for depending from claim 1. 
Examiner’s Note:
3.	The closet prior art is Pal et al. (US 2015/0269307 A1).  Pal et al. teach a system for modeling a cancer pathway for predicting the effectiveness of target anti-cancer drugs (abstract).  While Pal et al. teach using an algorithm to determined cell viability associated with a testable culture of a patient’s tumor, Pal et al. do not teach interrogating enriched viable tumor cells.    

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561. The examiner can normally be reached M, Tu, Th, F 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY LIN/             Primary Examiner, Art Unit 1671